               Case 1:19-cv-03043-DLB Document 18 Filed 03/31/21 Page 1 of 4



                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF MARYLAND
         CHAMBERS OF                                                               101 WEST LOMBARD STREET
     DEBORAH L. BOARDMAN                                                          BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                            (410) 962-7810
                                                                                        Fax: (410) 962-2577
                                                                                 MDD_DLBChambers@mdd.uscourts.gov




                                                       March 31, 2021


      LETTER TO COUNSEL

             RE:      Marcy L. v. Saul
                      Civil No. DLB-19-3043


      Dear Counsel:

             On October 17, 2019, plaintiff petitioned this Court to review the Social Security
      Administration’s (“SSA’s”) final decision to deny her claim for Disability Insurance Benefits.
      ECF 1. I have considered the parties’ cross-motions for summary judgment and plaintiff’s
      response. ECF 12 (“Pl.’s Mot.”); ECF 16 (“Def.’s Mot.”); ECF 17 (“Pl.’s Resp.”). I find no
      hearing necessary. See Loc. R. 105.6 (D. Md. 2018). This Court must uphold the denial if the
      SSA employed correct legal standards in making findings supported by substantial evidence. 42
      U.S.C. § 405(g); Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). Under that standard, I will
      deny both motions, reverse the Commissioner’s decision in part, and remand the case to the
      Commissioner for further consideration. This letter explains my rationale.

             Plaintiff filed her claim for benefits on January 4, 2016, alleging an onset date of August
      31, 2014. Administrative Transcript (“Tr.”) 142. The SSA denied her claims initially and on
      reconsideration. Tr. 62, 77. An Administrative Law Judge (“ALJ”) held a hearing on May 31,
      2018. Tr. 27-50. Following the hearing, the ALJ determined plaintiff was not disabled within the
      meaning of the Social Security Act during the relevant time frame. Tr. 10-22. Because the Appeals
      Council denied plaintiff’s request for review, the ALJ’s decision constitutes the final, reviewable
      decision of the SSA. Tr. 1-3; see Sims v. Apfel, 530 U.S. 103, 106-07 (2000); 20 C.F.R. §
      422.210(a).

             The ALJ found plaintiff severely impaired by “cervical spine disorder, headaches,
      migraines, depressive disorder, anxiety disorder, and post-traumatic stress disorder (PTSD).” Tr.
      15. Despite these impairments, the ALJ determined plaintiff retained the residual functional
      capacity (“RFC”) to:

             perform light work as defined in 20 CFR 404.1567(b) except she could only
             frequently reach, crawl and climb ladders/ropes/scaffolds; could tolerate frequent
          Case 1:19-cv-03043-DLB Document 18 Filed 03/31/21 Page 2 of 4
Marcy L. v. Saul
Civil No. DLB-19-3043
March 31, 2021
Page 2

       exposure to vibration; had to work in a moderate noise intensity level or quieter;
       could only perform simple and routine tasks that required only simple decisions
       and simple instructions; could tolerate rare (i.e. up to 10%) changes in the work
       setting or tasks to be performed; could have no interaction with the public and
       occasional interaction with coworkers and supervisors, but no tandem work
       assignments; and could work for 2 hour intervals and then required a 5-10 minute
       break.

Tr. 18. After considering the testimony of a vocational expert (“VE”), the ALJ determined plaintiff
had no past relevant work but could perform other jobs existing in significant numbers in the
national economy. Tr. 21. Therefore, the ALJ concluded plaintiff was not disabled. Tr. 22.

        On appeal, plaintiff argues (1) that the ALJ’s holding runs afoul of the Fourth Circuit’s
holding in Mascio v. Colvin, 780 F.3d 632 (4th Cir. 2015), and (2) that the ALJ erred in failing to
properly evaluate whether plaintiff’s impairments met or equaled listing 1.04A. I agree the ALJ’s
step-three analysis is inadequate. Accordingly, I remand, but I express no opinion as to plaintiff’s
ultimate entitlement to benefits.

        At step three of the sequential evaluation, an ALJ determines whether a claimant’s
impairments meet or medically equal any of the impairments listed in 20 C.F.R. Part 404, Subpart
P, Appendix 1. Listings describe each of the major body system impairments the SSA “consider[s]
to be severe enough to prevent an individual from doing any gainful activity, regardless of his or
her age, education, or work experience.” 20 C.F.R. §§ 404.1252(a), 416.925(a). Listings 1.00
through 11.00, Listing 13.00, and Listing 14.00 pertain to physical impairments. 20 C.F.R. Part
404, Subpt. P, App. 1. Each physical impairment listing contains a set of signs or medical findings
that must be present for the severity of the claimant’s impairment to meet the listing. The Fourth
Circuit clarified the ALJ’s duty to apply his findings to an appropriate listing in Fox v. Colvin, 632
F. App’x 750 (4th Cir. 2015).

       In Fox, regarding his findings at step three of the sequential evaluation, the ALJ stated:

       Although the claimant has ‘severe’ impairments, they do not meet the criteria of any listed
       impairments described in Appendix 1 of the Regulations (20 CFR, Subpart P, Appendix
       1). No treating or examining physician has mentioned findings equivalent in severity to
       the criteria of any listed impairment, nor does the evidence show medical findings that are
       the same or equivalent to those of any listed impairment of the Listing of Impairments. In
       reaching this conclusion, the undersigned has considered, in particular, sections 9.00(B)(5)
       and 11.14.

632 F. App’x at 754-55. The Fourth Circuit held that the ALJ’s analysis was deficient because it
consisted of conclusory statements and did not include “any ‘specific application of the pertinent
legal requirements to the record evidence.’” Id. at 755 (quoting Radford v. Colvin, 734 F.3d 288,
295 (4th Cir. 2013)). The ALJ did not apply any findings or medical evidence to the disability
listing and “offered nothing to reveal why he was making his decision.” Id. (emphasis in original).
          Case 1:19-cv-03043-DLB Document 18 Filed 03/31/21 Page 3 of 4
Marcy L. v. Saul
Civil No. DLB-19-3043
March 31, 2021
Page 3

The Fourth Circuit also rejected the notion that failure to engage in meaningful analysis at step
three could constitute harmless error where the record evidence otherwise demonstrated that the
claimant did not meet a listing. Id. Rather, the Fourth Circuit emphasized that it is not the Court’s
role to “engage[] in an analysis that the ALJ should have done in the first instance[,]” “to speculate
as to how the ALJ applied the law to [his] findings[,] or to hypothesize the ALJ’s justifications
that would perhaps find support in the record.” Id. The Fox Court noted that it could not conduct
a meaningful review “when there is nothing on which to base a review.” Id.

        Here, after the ALJ concluded plaintiff is severely impaired by cervical spine disorder, the
ALJ considered whether the severity of plaintiff’s spine disorder met or equaled listing 1.04. Tr.
15-16. The entirety of the ALJ’s analysis of listing 1.04 at step three reads, “I have considered
listing 1.04 for [plaintiff’s] cervical spine disorder. However, the cervical spine MRI and the
physical examinations do not reveal findings that met or equaled listing 1.04 or any other listing.”
Tr. 16 (internal citations omitted). This analysis is similar to the conclusory analysis that the
Fourth Circuit found erroneous. See Fox, 632 F. App’x at 754-55. While here the ALJ did include
some internal citations, “the ALJ did not apply findings to the disability listing.” Id. at 755.

       Listing 1.04A requires:

       Evidence of nerve root compression characterized by neuroanatomic distribution of pain,
       limitation of motion of the spine, motor loss (atrophy with associated muscled weakness
       or muscle weakness) accompanied by sensory or reflex loss and, if there is involvement of
       the lower back, positive straight-leg raising test (sitting and supine).

20 C.F.R. Part 404, Subpart P, App. 1 § 1.04A. The MRI the ALJ references, which took place
approximately two years before plaintiff’s alleged onset date, does not explain the ALJ’s
conclusion. Listing 1.04A, as plaintiff explains, does not require radiographic evidence of nerve
root compression. See Pl.’s Mot. at 24-25. Thus, the ALJ’s reference to the MRI does not itself
explain why plaintiff’s impairment did not meet or equal Listing 1.04A.

        The ALJ’s brief reference to “physical examinations” does not explain the ALJ’s
reasoning. The Commissioner acknowledges that “[p]laintiff points to evidence of some disc
herniation, and that she intermittently complained of pain, weakness, and exhibited limited range
of motion on examination.” Def.’s Mot. at 11. His citation to Clark v. Berryhill, No. 5:16-cv-52-
gcm, 2017 WL 3687927 (W.D.N.C. Aug. 25, 2017), is therefore to no avail. In Clark, the plaintiff
conceded that she did not satisfy all the elements of Listing 1.04A. Id. at *3. In this case, plaintiff
argues—and the Commissioner does not dispute—that she presented evidence arguably
establishing each element of Listing 1.04A. See Pl.’s Mot. at 24-27; Def.’s Mot. Accordingly,
Clark is not on point because here the ALJ, unlike the ALJ in Clark, “offered nothing to reveal
why he was making his decision.” Fox, 632 F. App’x at 755 (emphasis in original).

      The Commissioner also argues that “[a]lthough the ALJ did not spell out the specific
examination findings in his step[-]three analysis, he cited to medical records found throughout the
medical transcript.” Def.’s Mot. at 9. The ALJ, however, gave no signal whatsoever as to what
          Case 1:19-cv-03043-DLB Document 18 Filed 03/31/21 Page 4 of 4
Marcy L. v. Saul
Civil No. DLB-19-3043
March 31, 2021
Page 4

his findings were with respect to those records and the numerous components of listing 1.04. The
Commissioner effectively asks this Court to “review the record and cure the ALJ’s deficienc[ies]”
by coming to some conclusion that could be consistent with—but totally distinct from—the
conclusions to which the ALJ himself came. See Fox, 632 F. App’x at 755. But as the
Commissioner points out, “it is the duty of the [ALJ] reviewing a case, and not the responsibility
of the courts, to make findings of fact and to resolve conflicts in the evidence.” Def.’s Mot. at 12
(citing Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990)).

         The Commissioner additionally argues that “the ALJ provided additional discussion of
examination findings supporting his step[-]three finding” in his narrative discussion of plaintiff’s
RFC. Def.’s Mot. at 9-10. The Commissioner, however, does not point to where in the decision
the ALJ cured the inadequate step-three analysis by discussing the record evidence in the context
of the requirements of listing 1.04. See id. at 9-12. While the ALJ included some discussion of
plaintiff’s spine impairment, the ALJ’s opinion does not contain an assessment of the criteria set
forth in listing 1.04. See Tr. 10-22. This Court may not engage in a broad review of the record
evidence in the first instance. The Fox Court found fault in the ALJ’s analysis because he did not
“provide any explanation connecting his determination to that of [the claimant’s] failure to meet
the listing impairment.” 632 F. App’x at 755. Thus, regardless of the existence of inconsistent
evidence in the record, the ALJ had a duty to connect the requirements of relevant listings to
medical findings regarding plaintiff’s severe impairments. Here, as in Fox, the ALJ failed to apply
the requirements of relevant listings to the medical evidence at any point in the decision.
Accordingly, remand is necessary.

      Finally, because I remand for the ALJ’s inadequate analysis at step three, I decline to decide
whether the ALJ’s decision complies with Mascio’s requirements. See 780 F.3d at 638. The ALJ
may consider plaintiff’s argument on remand.

       For the reasons set forth herein, plaintiff’s motion for summary judgment, ECF 12, is
denied, and the Commissioner’s motion for summary judgment, ECF 16, is denied. Pursuant to
sentence four of 42 U.S.C. § 405(g), the SSA’s judgment is reversed in part due to inadequate
analysis. The case is remanded for further proceedings in accordance with this opinion.

        Despite the informal nature of this letter, it should be flagged as an opinion. A separate
order follows.

                                                 Sincerely yours,

                                                             /s/

                                                 Deborah L. Boardman
                                                 United States Magistrate Judge
